Citation Nr: 9926377	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-00 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected major depression. 

2.  Entitlement to an initial evaluation in excess of 30 
percent from May 1, 1997, and in excess of 60 percent after 
January 12, 1998, for coronary artery disease with 
hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to April 
1997.  He also had prior unverified reserve service.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  In November 
1997, the RO granted service connection for an acquired 
psychiatric condition (recurrent type major depression), and 
assigned a 30 percent disability rating, and granted service 
connection for coronary artery disease with hypertension, and 
assigned a 30 percent disability rating, effective from May 
1. 1997.  The veteran timely disagreed with those 
determinations, and submitted a December 1997 substantive 
appeal of these determinations.  

During the course of the appeal, by a June 1998 rating 
decision, the disability rating for coronary artery disease 
with hypertension was increased from 30 to 60 percent, 
effective from January 12, 1998, the date new rating criteria 
for rating cardiovascular cases went into effect.  As this is 
not the maximum schedular rating provided for this 
disability, the issue of determination of an appropriate 
initial rating for that disability remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected major depression is 
manifested by occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to depressed mood. 

2.  The veteran's service-connected coronary artery disease 
with hypertension requires continuous medication for control 
of hypertension, required medication for control, is 
manifested by a workload of 4.9 METs resulting in dyspnea, 
fatigue, angina, and dizziness, and ordinary manual labor is 
not feasible. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for major depression have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9434 (1998), 4.132, Diagnostic Code 9434 
(1996).

2.  Resolving doubt in the veteran's favor, the schedular 
criteria for a 60 percent disability rating evaluation for 
coronary artery disease with hypertension, for the period 
from May 1, 1997 to January 12, 1998, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Codes 7005, 7101 (1997). 

3.  The schedular criteria for a disability rating in excess 
of 60 percent for coronary artery disease with hypertension, 
for the period from January 12, 1998, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Codes 7005, 7101 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims that are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims that 
are plausible.  See Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (the appeal from an award of service connection and 
initial rating is a well-grounded claim as long as the rating 
schedule provides for a higher rating and the claim remains 
open).  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

As to the two issues on appeal, both issues present an 
"original claim" as contemplated under Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found) rather than a claim 
for an "increased rating."  In a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Id.  Where 
compensation is awarded or increased pursuant to a 
liberalizing VA issue approved by the Secretary, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.114 (1998); see also Rhodan v. West, 12 Vet. App. 55, 57 
(1998) (revised mental disorder rating schedule does not 
apply prior to November 7, 1996).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

I.  Rating: Major Depression

Under the rating criteria effective November 7, 1996, a 30 
percent rating is warranted where the psychiatric disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130. 

Service medical records reflect that depression, as well as 
alcohol dependence, was diagnosed and treated during the 
veteran's service.  VA psychiatric examination in May 1997 
(the month following the veteran's service separation) 
similarly resulted in Axis I diagnoses of recurrent type 
major depression and history of alcohol dependence.  The 
examiner assigned a GAF score of 60.  

The most recent VA psychiatric examination, in January 1998, 
recorded the veteran's subjective complaints of feeling 
depressed, angry, and irritable.  Objective findings included 
a depressed mood.  The examiner assigned Axis I diagnoses of 
depression disorder, alcohol addiction in partial remission, 
and an Axis II diagnosis of borderline personality.  The 
examiner stated that the veteran's borderline personality 
disorder was characterized by difficulty with impulse control 
with domestic violence, frequent fighting, feelings of 
homicide as well as suicide, and difficulty in controlling 
his alcoholism.  The examiner also offered his opinion that 
the veteran's borderline personality and chronic alcoholism 
(non-service-connected disorders) have been the main cause of 
his disability.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 55.  

The veteran contends that his service-connected major 
depression warrants a rating in excess of 30 percent due to 
the persistent danger of him hurting himself or others.  He 
also contends that he has deficiencies in work, family 
relationships, judgment, thinking, and mood, due to suicidal 
ideation, unprovoked irritability with periods of violence, 
and that he is unable to establish and maintain effective 
relationships; he also contends that he has symptoms of 
flattened affect, panic attacks more than once a week, 
impairment of short and long term memory, impaired judgment, 
impaired abstract thinking, and disturbances of motivation 
and mood.

Notwithstanding the veteran's own assessment that he has such 
symptoms, the Board finds there is no objective medical 
evidence the veteran has reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
memory; impaired judgment; or impaired abstract thinking.  

While the medical evidence establishes that the veteran has 
disturbances of motivation and mood (depression), these 
symptoms alone are not sufficient to warrant a 50 percent 
evaluation.  38 C.F.R. § 4.130.  The medical evidence also 
establishes that the veteran is irritable and angry, and has 
impaired impulse control, but the medical evidence provides a 
specific opinion that these symptoms are not attributable to 
service-connected depression.  Thus, the presence of these 
symptoms does not warrant an evaluation in excess of 30 
percent.

While the veteran experiences difficulty in establishing and 
maintaining effective work and social relationships, such 
difficulty has been attributed primarily to disorders for 
which service connection is not in effect.  The psychiatric 
impairment attributable to the veteran's non-service-
connected disorders may not be considered in determining the 
current level of psychiatric disability manifested by his 
service-connected major depression.  See 38 C.F.R. § 4.14 
("the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation . . . [is] to be avoided").    

In considering the recent evidence of record, the Board finds 
that the veteran's symptomatology attributable to his 
service-connected major depression, a depressed mood, is 
encompassed within the assigned 30 percent rating, which 
includes occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, and the overall 
symptomatology which may be attributed to the service-
connected disorder is more consistent with a 30 percent 
evaluation than with a 50 percent evaluation.  

The GAF score is likewise based on all of the veteran's 
psychiatric impairments, including personality disorder and 
alcohol addiction, not just impairment associated with his 
service-connected major depression.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  The American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV).  A 51 to 60 GAF score indicates moderate symptoms 
or "moderate difficulty in social, occupational, or school 
functioning."  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  However, as noted above, much of the veteran's 
moderate difficulty is attributed to disorders for which 
service connection is not in effect.  Therefore, an 
evaluation in excess of 30 percent cannot be awarded simply 
because the veteran's GAF score of 55 is in the "moderate" 
range.

The Board notes the veteran's contention that an initial 
evaluation for depression in excess of 30 percent is 
warranted in light of the grant of TDIU.  The Board notes 
that award of a total disability rating in June 1998 was 
based on the combination of the veteran's numerous service-
connected conditions, including coronary artery disease with 
hypertension, rated as 60 percent disabling, and lumbosacral 
strain, rated as 10 percent disabling. 

The Board also finds that the evidence does not demonstrate 
that, at any time during the pendency of the veteran's claim, 
his major depression was significantly worse so as to warrant 
a staged rating for any period of time.  

For the reasons stated, the Board must find that the 
disability attributable to the veteran's service-connected 
major depression does not warrant a rating in excess of 30 
percent.  The evidence as to entitlement to an evaluation in 
excess of 30 percent is not in equipoise, and the provisions 
of 38 U.S.C.A. § 5107(b) are not applicable to support a more 
favorable decision.

II. Rating: Coronary Artery Disease with Hypertension

The veteran's disability is rated under the provisions of 
Diagnostic Codes 7005 and 7101.  The Board notes that by 
regulatory amendment effective January 12, 1998, substantive 
changes were made to the schedular criteria for rating 
diseases of the heart and diseases of the arteries and veins, 
as set forth in 38 C.F.R. § 4.104, Diagnostic Codes 7000-7017 
and 7100-7123.  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  See also 
Rhodan, supra.  

Therefore, for the period from January 12, 1998, the 
veteran's service-connected coronary artery disease with 
hypertension will be rated under the new or revised rating 
criteria, while rating for the period from May 1, 1997 to 
January 12, 1998 will be under the old criteria.  The RO has 
rated the veteran's claim under both the old criteria and 
under the revised regulations, and the Board will also 
consider his appeal under both criteria for the applicable 
periods. 

Under the pre-January 12, 1998, criteria (hereinafter the 
"old" rating criteria), a 30 percent rating was warranted 
(until January 12, 1998) for arteriosclerotic heart disease 
following typical coronary occlusion or thrombosis, or with a 
history of substantiated anginal attack, with ordinary manual 
labor feasible.  38 C.F.R.  4.104, Diagnostic Code 7005 
(1996).  A 60 percent rating was warranted under the old 
criteria following a typical history of acute coronary 
occlusion or thrombosis, or with history of substantiated 
repeated anginal attacks, where more than light manual labor 
was not feasible.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(1996). 

Although the veteran asserts that his blood pressure is 
predominantly in excess of 100, so as to warrant an increased 
evaluation under 38 C.F.R. § 4.104, the evidence of record 
does not demonstrate support for this assertion.  The May 
1997 VA examination recorded three diastolic readings of 90 
or less; the January 1998 VA examination recorded three 
diastolic readings of 98 or less; and the May 1998 exercise 
stress test report reflected three diastolic readings of 100 
to 102 out of the ten readings recorded.  38 C.F.R. § 4.104.  

Diagnostic Code 7101 was not substantively changed by the 
revised (January 12, 1998) criteria.  A 40 percent rating is 
warranted when the essential arterial hypertension is 
productive of diastolic pressure readings predominantly 120 
or more, with moderately severe symptoms.  38 C.F.R. § 4.104 
(1998).  A 60 percent rating is warranted when the essential 
arterial hypertension is productive of diastolic pressure 
readings predominantly 130 or more, with severe symptoms.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997, 1998).  Since the 
veteran's recorded post-service blood pressures of record 
have not exceeded 120, an evaluation in excess of 30 percent 
is not warranted during any time period under this diagnostic 
code.

The veteran's service medical records reflect that, at the 
time of a routinely-scheduled service separation examination 
in January 1997, the veteran was on medication for 
hypertension, which started in about 1984; he also reported 
chest pain of recent onset.  The veteran complained of chest 
pain with exertion in February 1997 and was found to have an 
ischemia in March 1997, which was assessed as asymptomatic.  
The veteran was not placed on any exercise limitations, only 
modification of cardiac risk factors.  In March 1997, 
catheterization showed a 30 percent occlusion or 
nonobstructive coronary artery disease. 

On VA examination conducted in May 1997, the veteran reported 
that he had occasional chest pain, but he had not taken any 
sublingual Nitroglycerine tablets for relief of chest pain.  
He reported difficulty in breathing when he worked or 
exercised and on climbing one to two flights of stairs.  EKG 
examination disclosed sinus bradycardia.  

At the time of a January 1998 VA examination, the veteran 
reported having an increase in chest pain since his May 1997 
VA examination, with chest pain averaging twice a week, with 
shortness of breath, associated with work as part of his 
employment, which included pushing wheelchairs and lifting 
people.  He continued to report shortness of breath when 
climbing stairs.  He reported that the increased 
symptomatology required a change in medications, which now 
included Verapamil, and was treated in a VA outpatient 
facility.

The Board finds that, at the time of the veteran's January 
1998 VA examination, the veteran could no longer feasibly 
perform more than light manual labor, as he was having chest 
pain and other symptoms on ordinary manual labor, and these 
symptoms had been uncontrolled despite use of medication.  
Thus, the veteran met the "old" criteria for a 60 percent 
evaluation as of January 1998, and the RO has granted a 60 
percent evaluation, effective January 12, 1998.  

However, the Board notes that the evidence reflects that the 
veteran's symptoms, which were evaluated as 30 percent 
disabling effective May 1, 1997, increased after that 
examination and prior to January 12, 1998.  As the VA 
outpatient records which would reflect the first medical 
evidence of that increase are not associated with the record 
before the Board, it is unclear when the symptomatology 
meeting the criteria for a 30 percent evaluation increased in 
severity to meet the criteria for a 60 percent evaluation.  
Resolving doubt in the veteran's favor, and noting that the 
criteria for a 60 percent evaluation were met under the old 
criteria, in effect prior to January 12, 1998, the Board 
finds that a 60 percent evaluation for coronary artery 
disease with hypertension is appropriate from May 1, 1997, to 
the present.

The rating criteria in effect since January 12, 1998 (the 
"new" or "revised" rating criteria), consists of objective 
measurements of the level of activity, expressed in METs 
(metabolic equivalents), at which cardiac symptoms develop.  
METs are generally measured by means of a treadmill exercise 
test.  Under the new criteria, one MET (metabolic equivalent) 
is the energy cost of standing quietly at rest and represents 
an oxygen uptake of 3.5 milliliters per kilogram of body 
weight per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. 4.104, Note 2 (1998).

Under the newly revised criteria, a 30 percent rating is 
warranted where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there is more than one episode of acute congestive 
heart failure in the past year; or where a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent evaluation is 
assigned where there is documented coronary artery disease 
resulting in: chronic congestive heart failure; or where a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. 4.104, Diagnostic Code 7005 
(1998).  

Thus, the veteran meets the criteria for a 60 percent 
evaluation for coronary artery disease under the "new" 
criteria, as a stress test in May 1998 reflects that the test 
was terminated at 4.9 METs due to chest pain and dyspnea, and 
the veteran reported being lightheaded.  A workload of 
greater than 3 METs, but not greater than 5 METs, which 
results in dyspnea, fatigue, angina, or dizziness, or even 
syncope, is encompassed by a 60 percent rating.  

However, there is no evidence of record which supports an 
evaluation in excess of 60 percent for coronary artery 
disease with hypertension, under either the old criteria or 
under the new criteria in effect from January 12, 1998, at 
any time.  In particular, the Board notes that there is no 
evidence of left ventricular dysfunction with an ejection 
fraction of less than 30 percent, so as to warrant a higher 
rating.  The veteran's workload, in METs, at the time of a 
May 1998 stress test, was 4.9, so as to meet the criteria for 
a 60 percent evaluation, but there is no evidence that the 
veteran's cardiac workload has exceeded 3 METs, so as to meet 
the criteria for a 100 percent evaluation.  

The medical evidence, including the January 1998 VA 
examination and a detailed clinical summary in the May 1998 
stress test report, fails to disclose a diagnosis of 
congestive heart failure or any occurrence of congestive 
heart failure.  Thus, the veteran has not met this criteria 
for a 100 percent schedular evaluation for coronary artery 
disease.  Rather, the May 1998 stress test reflects that the 
veteran's chest pain resolves with rest, and there was no 
evidence of myocardial ischemia on EKG examination associated 
with the stress test.  

The old criteria provide a 100 percent evaluation when there 
are chronic residual finding of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded following acute illness from coronary occlusion or 
thrombosis with circulatory shock.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).  The evidence establishes that 
the veteran has not experienced an acute illness from 
coronary occlusion, or other acute coronary event with 
circulatory shock, nor is there evidence of findings of 
congestive heart failure at any time.  While the evidence 
reflects that the veteran had experienced chest pain on 
moderate exertion, at least at times, this has resolved with 
rest with no evidence of any acute event, so the "old" 
criteria for a 100 percent evaluation are not met.

Thus, the medical evidence is not consistent with an 
evaluation in excess of 60 percent, under the old criteria or 
under the new criteria, at any time.  The evidence to warrant 
an evaluation in excess of 60 percent is not in equipoise, 
and the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable to warrant a more favorable result.  


ORDER

A rating in excess of 30 percent for the veteran's service-
connected major depression is denied. 

A 60 percent evaluation for coronary artery disease with 
hypertension is granted for the period from May 1, 1997 to 
January 12, 1998. 

A rating in excess of 60 percent for the veteran's service-
connected coronary artery disease with hypertension, for the 
period from January 12, 1998, is denied. 






		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals


 

